Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a door, a panel, a striker, slots must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 5, line 32 “to receiving”. The examiner interprets “to receiving” to be “to receive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10, 14, 15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “the pawl connector includes a first end configured to be connected to the pawl” and the limitation “a second end that is positioned within the housing and configured to transfer motion from the pawl to another pawl of the latching system”
Regarding claim 14, the limitation “each pawl connector includes a first end connected to one of the two pawls” and the limitation “a second end that is positioned within the housing and configured to transfer motion from said one of the two pawls to the other pawl”
Regarding claim 17, the limitation “the pawl connector having a first end configured to be connected to a pawl for securing the door to the panel” and the limitation “a second end that is positioned within the housing and configured to transfer motion from the pawl to another pawl”
 WO 2019/118201 PCT/US2018/063220-9-The above claimed limitations in claims 10, 14, and 17 are confusing because the claimed first and second ends are inconsistent with the first and second ends disclosed in the drawings and the specifications. It is the understanding of the examiner that the second end of the pawl connector (rather than the first end as claimed) is configured to be connected to the pawl. Likewise, it is the understand of the examiner that the first end of the pawl connector (rather than the second end as claimed) is positioned within the housing and configured to transfer motion from the pawl to another pawl of the latching system. For the purpose of examination, the examiner interprets the limitations as such. 

Claims 15 and 18-21 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xinwen Su (CN-103867052-A),  hereinafter Su, in view of Chunlei Jiang et al. (CN-106869639-A) hereinafter Jiang

Regarding claim 1, 
While Su teaches a latching system (fig. 1) for securing a door (8) to a panel (9), the latching system comprising: 
a pawl (3) having a first end (32) that is configured to releasably engage a striker (90) 5on the panel, and a second end (Second end) opposite the first end having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 below]; 
a pawl connector (5) that is connected to the connector on the second end of the pawl (figs. 1, 14-16, 19, and 21), 
wherein the pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (Revolved wall) extending about the longitudinal axis, an open end (53) through which the connector of the pawl is positioned, an opening (54) defined on 10the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below), and
15wherein a portion (portion) of the sidewall of the pawl connector that extends from the open end to the opening is formed continuously and without gaps about the longitudinal axis (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below),
But Su does not teach a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to 

Jiang et al. teaches a deformable portion (clip 4) formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening (fig. 1-7; pg. 2, para. 12 and 16; pg. 4, para. 33-34; pg. 5 para. 38, 40; the pawl connectors / connecting columns 2 and 3 are hollow cylindrical shapes that are divided into two sections, an inner section and an outer section that includes a mounting hole, the outer section of the connecting columns expand and contracts as the pawl/ control rod end is inserted into the mounting hole of the outer side so that the lock tongue at the tip of the control rod is securely connect by a clamp/clip 4 inside the shrinkable outer section)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by including a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening as disclosed by Jiang et al. because including clips as deformable portions into the connecting columns are known, cost effective, and simple structure that provides for reliable connection between the synchronized sliding parts.

    PNG
    media_image1.png
    344
    588
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    490
    695
    media_image2.png
    Greyscale


Regarding claim 2, 
Su as modified above teaches the latching system of claim 1, further comprising a spring (6) for biasing the pawl connector and thereby biasing the first end of the pawl against the 20striker (figs. 1, 7, 16-21).

Regarding claim 3, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion intersects the opening and is spaced from the open end (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. below and fig. 15 of Su above; clip 4 is placed in the opening /first opening that is manufactured near to the open end of the hollow pawl connectors/ connecting columns 2 and 3 so as to obstruct the first opening).


    PNG
    media_image3.png
    499
    497
    media_image3.png
    Greyscale


Regarding claim 4,
Su as modified above teaches the latching system of claim 1, further comprising a second opening (second opening) defined on the revolved side wall of the cylindrical body and positioned radially 25opposite said opening on the revolved side wall, wherein the connector is also non- removably seated in the second opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. above and fig. 15 of Su above; a clip 4 is also included in the second opening that is placed on the opposite side of the first opening so as to clip onto the connector from two opposite sides for a secure connection)
Regarding claim 5, 
Su as modified above teaches the latching system of claim 4, further comprising a second deformable portion (Second clip) formed on the revolved outer side wall and positioned radially opposite said opening on the revolved side wall, wherein the second deformable portion 30extending between the open end and the second opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; the second clip is manufactured in the second opening near to the open end and opposite to the first clip and its first opening).

Regarding claim 6, 
Su as modified above teaches the latching system of claim 5, wherein a straight-line distance (distance) between the deformable portions is less than an interior diameter at the open end of the pawl connector (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. above; the straight-line distance between the first and second clip is less than the diameter of the inner diameter of the open end).

Regarding claim 7, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion is 35angled toward the longitudinal axis as viewed in a direction from the open end toward the opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; the free end of clip 4 is plunged into the hollow space inside the cylindrical pawl connectors/ connecting columns 2 and 3 as visible from the open end side).

Regarding claim 8, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion extends across a portion of an outer perimeter of the pawl connector (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; clip 4 is attached to one side of its opening that is located on the outer cylindrical body of the pawl connectors and extending along its attachment side).

Regarding claim 9, 
Su as modified above teaches the latching system of claim 1 further comprising a housing (1) defining an interior region (cylinder 103 and the cavity, collectively) in which at least a portion (inner section) of the pawl connector is 5positioned (fig. 4; pg. 2, para. 8, 13, 16; pg. 4, para. 34-36; the inner section of the two cylindrical pawl connectors/ connecting columns 2 and 3 slide inside the hollow cylinder 103 located inside housing 1).

Regarding claim 10,
Su as modified above teaches the latching system of claim 9, wherein the pawl connector includes a second end (second end) configured to be connected to the pawl , a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl of the latching system and a flange (52) positioned between the first end and 10the second end of the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90).

Regarding claim 11, 
The latching system of claim 1, wherein the connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].

Regarding claim 12, 
While Su teaches a latching system (fig. 1) for securing a door (8) to a panel (9), the latching issystem comprising: 
two pawls (3) each having a first end (32) that is configured to releasably engage a striker (90) on the panel, and a second end (second end) opposite the first end having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 above]; 
two pawl connectors (5) each being connected to the connector of one of the two pawls (figs. 1, 14-16, 19, and 21), 
[as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90);
wherein each pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (revolved wall) extending about the longitudinal axis, an 25open end (53) through which the connector of one of the two pawls is positioned, at least two openings defined (54) on the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig. 15 above),
wherein a portion (portion) of the sidewall of each pawl connector extending from the open end to the openings is formed continuously and without gaps about the longitudinal axis (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below),

But Su does not teach and at least two deformable portions formed on the revolved outer side wall, each deformable portion extending between the open end and one of the at least two openings, each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls through the open end until the connector of said one of the two pawls is non-removably seated within the two openings,

Jiang et al. teaches at least two deformable portions (clips 4) formed on the revolved outer side wall, each deformable portion extending between the open end and one of the at least two openings, each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls through the open end until the connector of said one of the two pawls is non-removably seated within the two openings (fig. 1-7; pg. 2, para. 12 and 16; pg. 4, para. 33-34; pg. 5 para. 38, 40; each of the pawl connectors / connecting columns 2 and 3 are hollow cylindrical shapes that are divided into two sections, an inner section and an outer section that includes a mounting hole, the outer section of the connecting columns expand and contracts as its designated pawl/ control rod end is inserted into the mounting hole of the outer side so that the lock tongue at the tip of the control rod is securely connect by the clamps/clips 4 inside the shrinkable outer section of each of the two connecting columns 2 and 3).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by including at least two deformable portions formed on the revolved outer side wall as disclosed by Jiang et al. because including clips as deformable portions into the connecting columns are known, cost effective, and simple structure that provides for reliable connection between the synchronized sliding parts.

Regarding claim 13, 
Su as modified above teaches the latching system of claim 12 further comprising a housing (1) defining an interior region (cylinder 103 and the cavity, collectively) in which at least a portion (inner section) of each pawl connector is positioned (fig. 4; pg. 2, para. 8, 13, 16; pg. 4, para. 34-36; the inner section of the two cylindrical pawl connectors/ connecting columns 2 and 3 slide inside the hollow cylinder 103 located inside housing 1).

Regarding claim 14, 
Su as modified above teaches the latching system of claim 13, wherein each pawl connector includes a second end (second end) connected to one of the two pawls, a first end (first end) that is positioned within the housing and configured to transfer motion from said one of the two pawls to the other pawl, and a flange (52) positioned between the first end and the second end of 5the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90).


Regarding claim 15, 
Su as modified above teaches the latching system of claim 14, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 16, 
Su as modified above teaches the latching system of claim 12, wherein each connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xinwen Su (CN-103867052-A), hereinafter Su, 

Regarding claim 17
While Su teaches a latch assembly (fig. 1) for securing a door (8) to a panel (9), the latch system comprising: 
a housing (1 and 2 collectively) defining an interior space (fig. 2, the space enclosed between 11, 12, 13, and 2 collectively) and an interior wall (inside surface of the slide-bar cylinder 11) facing the interior space (fig. 1-3, 7-12, 16,19, and 21);
a pawl connector (5) that is positioned at least partially within the interior 15space of the housing (figs. 1, 7-8, 11-12, 19, and 21; the pawl connector/sliding axle 5 slides in the interior space of the housing);
the pawl connector having a second end (second end) configured to be connected to a pawl (3) for securing the door to the panel, a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl (3) of the latch assembly, and a flange (52) positioned between the first end and the second end of the 20pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, the flange / annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90),
a latched position (fig. 19 shows the latch assembly is in the latched position),

But Su does not teach the flange is configured to limit audible noise upon movement of the pawl connector to the latched position

It would have obvious to one of ordinary skill in the art at the time the invention was made to understand that the flange pin 51 slides inside a spiral limit 121 which acts as track that guides the movement of the flange/annular ring 52 and hence the pawl connector/ sliding axle 5 while it slides inside housing which is aided by spring 6 and the elastic bumper ring 4 to avoid misalignment, looseness, and slack that produces mechanical rattling noise as the sliding axle moves to its latched position.

Regarding claim 18, 
Su teaches latch assembly of claim 17, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 19, 
While Su teaches the latch assembly of claim 17. But Su does not teach wherein the pawl connector is composed of plastic.

 because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that the latch assembly would function the same whether the pawl connector is made of plastic material or suitable metallic material, using a pawl connector that is made of plastic material appears to be an obvious design choice. Having the pawl connector made of plastic would provide for a light weight product that combines both of the corrosion resistant and electrical insulation properties.

Regarding claim 20, 
Su teaches the latch assembly of claim 17, wherein the flange extends about an entire perimeter of the pawl connector (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; the annular ring 52 is shaped as a circular flange that centered perpendicular to the longitudinal axis of the sliding axle 5 such that its outer perimeter revolves around the entire perimeter of the sliding axle 5).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xinwen Su (CN-103867052-A), hereinafter Su, in view of Ookawara Toshihiko et al. (KR-20040041075-A) hereinafter Toshihiko et al.


Regarding claim 21, 
While Su teaches the latch assembly of claim 17. But Su does not teach wherein slots are formed in the 30flange such that the flange extends about only a portion of the perimeter of the pawl connector.

Toshihiko et al. teaches wherein slots (the passage groove, 120, 120a, 120, 125b collectively) are formed in the 30flange such that the flange extends about only a portion (portion) of the perimeter of the pawl connector (as shown in fig. 18 and in the annotated figure of fig. 21 below; the portion of flange 116 includes guiding grooves 120 and 120a that are interconnected via the passage and groove 125b that includes an O-ring 124 which acts to prevent the collision noise of the interacting mechanical parts).

 Su by including slots that are formed in the 30flange such that the flange extends about only a portion of the perimeter of the pawl connector as disclosed by Toshihiko et al. because it is known in the art to include flanges of various shapes and sizes which are manufactured to have various recessed grooves that act to guide the moving structures relative to one another and to accommodate O-rings that effectively prevent the collision noise of the interacting mechanical parts.
30

    PNG
    media_image4.png
    729
    731
    media_image4.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Ron Taranto (US-6120069-A) teaches a latch mechanism for a glove box that locks the glove box to its closed position during a vehicle crash.
Seij Sawatani (US-20040017088-A1) teaches an easy to assemble and compact side lock device for a glove box.
Kouichi Katoh (US-6669243-B2) teaches a side lock for a vehicle storage bin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675   

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675